Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 08/23/2022.
In the Instant Amendment, claims 2-20 are newly added; claim 1 are amended; claims 1, 9, and 17 are independent claims.  Claims 1-20 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
The rejections Double Patenting Rejection is maintained until the Terminal Disclaimed is filed. 
Applicants’ arguments in the instant Amendment, filed on 08/23/2022, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cietwierkowski et al., (“Cietwierkowski,” US 2017/0337176), published on Nov. 23, 2017, in view of Kao et al., (“Kao,” US 2007/0174045), published on Jul. 26, 2007, and further in view of Zhang et al., (“Zhang,” US 2018/0081529).  
Regarding claim 1, Cietwierkowski discloses a method, comprising: 0
receiving an indication of user input provided by a first user, the user input comprising a text-based term for updating a message thread between the first user and a second user (pars. 0040-0045, 0047 and 0053-0055; Figs. 3B, 5A-5B and 6, steps 605-625; detect new input with correction; after the user indicates completion of the corrective input 335; for example, by tapping the ‘send’ button 325); 
determining that the text-based term is included within a set of predefined terms, each predefined term within the set of predefined terms having corresponding replacement content for including in the message thread (pars. pars. 0040-0045, 0047, 0053-0055 and 0057-0058; Figs. 3B, 5A-5B and 6, step 630: determine and display possible corrections; the input 335 comprises an indicator or token signifying a replacement operation to be executed (the asterisk, ‘*’) followed by the correct content that is intended to replace content of a previous message (‘they're’)), [[the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user]]; and 
providing, in response to the determining and based on the set of predefined terms, the replacement content corresponding to the text-based term within the message thread (pars. 0044-0047, 0057-0059, and 0064-0067; Fig. 10, step 895; the updated messages are then also transmitted to the user device 100b associated with the recipient; the entire replaced message may be visually distinguished, or a toast (i.e., a transient notification) advising the user of the device 100b that changes had been made to previous messages may be displayed on the screen of the device 100b).
Cietwierkowski does not explicitly disclose the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user.
However, Kao disclose a communication system wherein the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user (Kao: par. 0006; a husband and wife who exchange IM messages may develop an acronym for ‘Hi honey, how are you?’ (HHHY), which might receive a response of ‘same stuff, different day, you?’ (SSDD U), ‘the boss is here, will talk later’ (BHTL), or ‘couldn't be better’ (CBB));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kao with the system/method of Cietwierkowski to provide chat users with a means for defining acronyms and using said acronym for convenient communications (Kao: par. 0006).
Cietwierkowski and Kao discloses all limitations above, but does not explicitly discloses the method, wherein providing an indication of which of the first user or the second user specified the replacement content
However, Zhang discloses a method for private communication, wherein providing an indication of which of the first user or the second user specified the replacement content (Zhang: pars. 0091-0062, 0064; Figs. 6-7, 9, a preview image 902 indicates that the page entry identifier of the private chat function is represented by a semitransparent mosaic icon 904; and also see pars. 0065, 0070, and 0072; Figs. 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang with the system/method of Cietwierkowski and Kao to provide private communication with a means for indicating that communication/chat is private communication/chat.
Regarding claim 2, Cietwierkowski,  Kaoto, Zhang disclose the method of claim 1. 
Cietwierkowski further discloses the method, wherein the set of predefined terms is specific to the message thread (Cietwierkowski: pars. 0044-0047, 0057-0059, and 0064-0067; Fig. 10, step 895; the updated messages are then also transmitted to the user device 100b associated with the recipient; the entire replaced message may be visually distinguished, or a toast (i.e., a transient notification) advising the user of the device 100b that changes had been made to previous messages may be displayed on the screen of the device 100b).  
Regarding claim 3, Cietwierkowski, Kao, and Zhang disclose the method of claim 1. 
Cietwierkowski and Kao further disclose wherein the replacement content comprises text (Cietwierkowski: pars. 0039-0043; Figs. 3C-3E and 5B; Kao: pars. 0020-0023; Figs. 1-2).
Regarding claim 5, Cietwierkowski, Kao, and Zhang discloses the method of claim 1.
Cietwierkowski further discloses the method, wherein the replacement content is provided within the message thread in lieu of displaying the text-based term within the message thread (Cietwierkowski: pars. 0030, 0038 and 0066; a change to a communication event that was previously stored in a data store 210 may result from the user editing or altering a message that was previously sent from the device 100).  
Regarding claim 6, Cietwierkowski, Kao, and Zhang discloses the method of claim 1.
Cietwierkowski and Kao further discloses the method, further comprising: providing for highlighting the replacement content within the message thread; and providing for display of the text-based term in response to user selection of the highlighted replacement content (Cietwierkowski: pars. 0042-0043 and 0061; Figs. 3C and 11D-11F; the conversation history in the user interface 300 has been updated to show several strings in a highlighted mode, and replaced with the operand "they're" at 340a, 340b, 340c, and 340d in previous messages 311 and 314; Kao: par. 0032).  
Regarding claim 7, Cietwierkowski, Kao, and Zhang discloses the method of claim 1.
Cietwierkowski and Kao further disclose the method, further comprising: providing a user interface to display each predefined term within the set of predefined terms and the respective replacement content for that predefined term (Cietwierkowski: pars. 0042-0044; Figs. 3-5 and 11B-11H; Kao: pars. 0021-0024; Figs. 1-2) 
Regarding claim 8, Cietwierkowski, Kao, and Zhang discloses the method of claim 7. 
Cietwierkowski and Kao further disclose wherein the user interface provides for adding, deleting or modifying at least one of a predefined term within the set of predefined terms or the respective replacement content for that predefined term (Cietwierkowski: pars. 0030, 0037-0042 and 0069-0070; Figs. 3C-3E and 5B; Kao: pars. 0028-0030; Figs. 1-2).
Regarding claims 9-11; claims 9-11 are directed to system associated with the method claimed in claims 1-3 respectively; Claims 9-11 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
Regarding claims 17-20; claims 17-20 are directed to non-transitory computer-readable medium associated with the method claimed in claims 1-3 respectively; Claims 17-20 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
Claim 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cietwierkowski et al., (“Cietwierkowski,” US 2017/0337176), published on Nov. 23, 2017, in view of Kao et al., (“Kao,” US 2007/0174045), published on Jul. 26, 2007 and  Zhang et al., (“Zhang,” US 2018/0081529), and further in view of Rodriguez et al., (“Rodriguez,” US 2018/0367484).  
Regarding claim 4, Cietwierkowski, Kao, and Zhang disclose the method of claim 1, but do not explicitly disclose, wherein the replacement content comprises image, video or audio data.
However, Rodriguez disclose a communication system, wherein the replacement content comprises image, video or audio data (Rodriguez: pars. 0338-0339; application provides an execution for the chat conversation, e.g., to modify and re-share an image input to the chat conversation, or a one-time translation of a chat message);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rodriguez with the system/method of Cietwierkowski, Kao, and Zhang to provide chat users with a means for replacing an image and re-sharing the replaced image to the chat conversation (Rodriguez: par. 0339). 
Regarding claim 12; claim 12 is directed to system associated with the method claimed in claim 4; Claim 12 are similar in scope to claim 4, and are therefore rejected under similar rationale.
Regarding claim 20; claim 20 is directed to non-transitory computer-readable medium associated with the method claimed in claim 4; Claim 12 are similar in scope to claim 4, and are therefore rejected under similar rationale.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH K PHAM/
Primary Examiner, Art Unit 2174